Appeal from a judgment of the Yates County Court (W. Patrick Falvey, J.), rendered October 9, 2012. The judgment convicted defendant, upon a jury verdict, of failure to register as a sex offender.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of failure to register as a sex offender (Correction Law §§ 168-f [4]; 168-t). Defendant failed to preserve for our review his contention that County Court improperly permitted the prosecutor to question a defense witness concerning the witness’s adjudication as a youthful offender (see CPL 470.05 [2]; see generally People v Murray, 17 AD3d 1042, 1043 [2005], lv denied 5 NY3d 792 [2005]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, we conclude that the evidence, viewed in the light most favorable to the *1171prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to support the conviction. Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we further conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The jury was entitled to credit the testimony of the People’s witnesses and to reject the conflicting testimony of the defense witnesses (see People v Moore, 227 AD2d 227, 227 [1996], lv denied 88 NY2d 990 [1996]). Finally, we have considered the alleged deficiencies in defense counsel’s performance and conclude that defendant received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present — Scudder, PJ., Fahey, Peradotto, Lindley and Sconiers, JJ.